In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Gavrin, J.), dated February 16, 2012, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, in support of their motion for summary judgment dismissing the complaint, they failed to demonstrate, prima facie, that they did not owe a duty to the plaintiff (see Blair v Brooklyn, Queens County & Suburban R.R. Co., 141 App Div 843 [1910]; cf. McDonough v Third Ave. R.R. Co., 95 App Div 311 [1904]; McDonnell v New York Cent. & Hudson Riv. R.R. Co., 35 App Div 147 [1898]). Since the defendants failed to meet their prima facie burden, the Supreme Court properly denied the motion for summary judgment, and we need not consider the sufficiency of the papers submitted in opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
The defendants’ remaining contentions were improperly raised for the first time on appeal, and, accordingly, have not been considered (see e.g. Daly v Kochanowicz, 67 AD3d 78, 92 [2009]).
Rivera, J.E, Dickerson, Leventhal and Hall, JJ., concur.